Title: To George Washington from Robert Erskine, 20 March 1779
From: Erskine, Robert
To: Washington, George


May it please your Excellency
Ringwood [N.J.] March 20th 1779
As the Supreme Court is now sitting near Pompton, for the tryal of Criminals, some of whom were concerned in the robbery of my house, I have no doubt of your excuse for not coming along with the papers and Drawings of my Department, to provide Quarters; I have however sent them All by Capt. Scull, who will look out for accommodations as convenient and agreeable to your Excellencys directions as possible: They should have been sent sooner had I not been delayed a greater while at Albany than I expected, where I was under the necessity of going to recieve Interest, and to deposit some Called in Currency at the Loan Office; Coll Malcome therefore returned about a week before I got back.
Mean time, while at Albany, I enquired after maps and surveys which might be of Service—One Surveyor has engaged to Compile a Plan of Albany County, from his own and other surveys in his possession; besides which, I expect to procure several other useful plans; particularly Copies of the North and West Branches of Hudsons River surveyed to their sourses; a survey of the same river taken on the Ice, from some miles above Albany to about 40 miles below it; A Map which belonged to Sr Wm Johnston Along the Mohouk River to Oswego, Compiled from Actual Surveys &c. All which I took the liberty to say would prove acceptable to your Excellency, as from them perhaps a better Plan of the Northren parts may be formed, than any hitherto Extant.
With respect to some Convention Officers seeing the Maps, I beg leave to Observe, that should it have been so represented to your Excellency, as if I had made a public Exhibition of them, my prudence at least might well be called in question; the Fact however was far otherwise, and is simply this. The Only Convention Officer I ever saw was a Majr Noble Aid de Camp to Genl Phillips, who last winter was recommended to the Civilities of my house in his rout to your Exys Quarters: he enquired for me, and was shewn into the room where I was drawing, without his being known for a British Officer till he introduced himself: I happened then to be laying down the road from Chester to this place which he had just travelled over, and speaking of the distance he had come that morning, he cast his Eye over my drawing (which was the Contraction of 2 Miles to an Inch) and Observed it was the only plan he had seen which bore any resemblance to the Face of the Country: The only map of mine therefore he saw, was that before me; for on his Enquiring further into his rout, and the distance he had to go, I produced him Montresors & Hollands Maps, which he had often seen before; he staid dinner and went as far as Pompton that evening. With the greatest respect I am May it Please your Excellency Your most Obedient and most humble Servant
Robt Erskine
